___________

                                    No. 95-2256
                                    ___________

Larry Friar,                             *
                                         *
              Appellant,                 *
                                         *
     v.                                  * Appeal from the United States
                                         * District Court for the
Larry Norris, Director, Arkansas *       Eastern District of Arkansas.
Department of Correction,                *
                                         * [UNPUBLISHED]
              Appellee.                  *


                                    ___________

                     Submitted:     March 5, 1996

                           Filed:   March 11, 1996
                                    ___________

Before FAGG, BOWMAN, and HANSEN, Circuit Judges.
                               ___________


PER CURIAM.

     Arkansas inmate Larry Friar appeals from the district court's1 denial
of his petition for habeas corpus relief pursuant to 28 U.S.C. § 2254.
Having reviewed the record, we conclude no error of law appears and we
affirm the judgment of the district court for the reasons set forth in its
opinion.   See 8th Cir. R. 47B.     We deny Friar's motion for appointment of
counsel.




      1
       The Honorable Stephen Reasoner, Chief Judge, United States
District Court for the Eastern District of Arkansas, adopting the
report and recommendations of the Honorable H. David Young, United
States Magistrate Judge for the Eastern District of Arkansas.
A true copy.


     Attest:


           CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                            -2-